NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE HAROLD VEN-NOY DAVIS,
Petitioner. '
Misce11aneous Docket No. 112
On Petition for Writ of Mandamus to the United States
Court of Appea1s for Veterans C1aims in case no. 11-CV»
2322.
ON PETITION
ORDER
Haro1d Ven-Noy Davis submits a petition for a writ of
mandamus to direct the United States Court of Appea1s
for Veterans Claims to expedite proceedings in his case.
Upon consideration thereof,
IT ls 0RDERED THAT:
The Secretary of Veterans Affairs is directed to re-
spond within 14 days of the date of filing of this order.

1N RE :oAv1s 2
FoR THE CoURT
DEC 21 2011 /sr Jan H0rba1y
Date J an Horba1y
C1erk
cc: Haro1d Ven-Noy Davis 1 `
Jeanne E. Davidson, Esq. (copy of petition enc1osed)
C1erk, United States Court of Appea1s for Veterans
CIaims
s2O
¥.S. C0\|§'FE)iI5EP`DPEALS FOR
THE F DERAL ClRGU|T
DEC`Z 7 2011
.lAN |'1DRBALY
CLERK